DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 

This Office Action is in response to the amendment filed 12/15/21.  As directed by the amendment, Claims 1, 4, 19-21 and 24 are amended. Claims 26-28 are added.  Claims 1, 4, and 19-28 have been examined on the merits. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treger US 20140013480 A1 (herein after Treger).


Regarding Claim 19, Treger discloses having a headwear item (Abstract of Treger) comprising a head covering portion (Abstract of Treger) and a bill or brim (Abstract of Treger), wherein said device comprises one or more lenses (Abstract of Treger), and wherein said device further comprises a frame without arms (as seen in Figures 4, 5, 6 and 7 of Treger) that is hingedly attached to said bill or brim (as seen in Figures 1, 2 and 3 of Treger) that supports said one or more lenses (as seen in Figures 4, 5, 6 and 7 of Treger).  

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 19-25, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn U.S. 6,553,570 (herein after Flynn) in view of Treger US 20140013480 A1 (herein after Treger).

Regarding Claim 1, Flynn discloses a magnifier device (as seen in Fig. 1-2) comprising: a hat (10) having a head covering portion (11) and a bill or brim (as seen in Fig. 1-2) that is worn for a purpose other than supporting a magnifier (as seen in Fig 2); and a magnifier (20, Col. 1, lines 11-13) supported by said hat wherein said magnifier device further comprises one or more magnifying lenses (as seen in Fig 2, Col. 1, lines 11-13).  

However, Flynn does not specifically disclose wherein said device further comprises a frame without arms hingedly attached to said bill or brim that supports said one or more lenses.  

Treger teaches wherein said device further comprises a frame without arms hingedly attached to said bill or brim (Figure 1, 4, 6, 7 and 8) that supports said one or more lenses (Figure 1, 4, 6, 7 and 8).  

Flynn is analogous art to the claimed invention as it relates to headwear having eyeglass attachments.
Treger is analogous art to the claimed invention in that it provides a lens structure that is supported by hinges.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the arms of Flynn, with hinges , as taught by Treger  to make the magnifier easier to use and store.  The substitution of the arms for the hinges would be a simple substitution of one known element for another to obtain predictable results, creating a device that is easy to use does not require removing the hat and allows the magnifier to store discreetly under the brim.

Regarding claim 4, the modified magnifier device of the combined references discloses wherein said headwear item (10 of Flynn) is a hat (11 of Flynn) and the magnifier has at least two magnifying lenses (22, Col. 1, lines 8-10 of Flynn).  

Regarding Claim 20, the modified magnifier device of the combined references discloses said frame (21 of Flynn) has at least two openings for receiving said lenses (as seen in Fig 2, Col. 1, lines 11-13 of Flynn of Flynn) such that there is one magnifying lens (22, Col. 1, lines 8-10 of Flynn) for each eye of the wearer (as seen in Figures 1 and 2 of Flynn), and wherein each of said magnifying lenses (Col. 1, lines 8-10 of Flynn) is received in a corresponding one of said openings such that portions of the frame surrounding said corresponding one of said openings frames (21 of Flynn), a corresponding one of said magnifying lenses (22 of Flynn) received within said corresponding one of said openings (21, as seen in Figures 1 and 2 of Flynn).

Regarding Claim 21, the modified magnifier device of the combined references discloses wherein said frame (21 of Flynn) is hingedly attached to said bill or brim (4, as seen in Figure 4 of Treger) by hinges (4 and 5 of Treger) located proximate to where said bill or brim attaches to said head covering portion of said hat (as seen in Figure 4 of Treger) and adapted to pivot said frame away from the wearer's face when being moved to a stowed position in which the frame lies flat against the underside of said bill or brim (paragraphs 0035, and 0036, as seen in 1, 4, 5, 6 of Treger) and such that the frame (paragraph 0037 of Treger) and lenses (paragraph 0037 of Treger) are at a distance from theAppln. No. 16/015,084 December 15, 2021 Page 7wearer's eyes for providing focus when the frame is in the deployed position in front of the wearer's eyes (as seen in Fig. 2; see Col. 3, lines 58-61 of Flynn).  

Regarding Claim 22, Flynn discloses the claimed invention and wherein said frame 21) is provided with a notch to accommodate the bridge of the wearer's nose (see Fig. 1 and notch in 21 configured to accommodate the bridge of a wearer's nose) when the frame and magnifying lenses are being used for viewing an object (when 21 and 22 are used for viewing; see position in Fig. 1).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of the cited reference has met the structural limitations of the claim, and would therefore be expected to be capable of performing the intended use claimed, to accommodate the bridge of the wearer's nose when the frame and magnifying lenses are being used for viewing an object.

Regarding Claim 23, Flynn discloses the claimed invention and wherein said frame 21) is provided with a notch to accommodate the bridge of the wearer's nose (see Fig. 1 and notch in 21 configured to accommodate the bridge of a wearer's nose) when the frame and magnifying lenses are being used for viewing an object (when 21 and 22 are used for viewing; see position in Fig. 1).

Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of the cited reference has met the structural limitations of the claim, and would therefore be expected to be capable of performing the intended use claimed, to accommodate the bridge of the wearer's nose when the frame and magnifying lenses are being used for viewing an object.

Regarding Claim 24, the modified magnifier device of the combined references discloses wherein said hat has a head covering portion (11 of Flynn) and a bill or brim (12 of Flynn), wherein said magnifier comprises one or more magnifying lenses (as seen in Figures 1 and 2, Col. 1, lines 11-13 of Flynn) attached to said bill or brim (Col. 3, lines 58-63, Col. 4, lines 1-5, 12 of Flynn).  

Regarding Claim 25, Flynn discloses the claimed invention and wherein said magnifier (20) comprises two magnifying lenses (see 22 of 20 in e.g. Fig. 1, 2; see Col. 1, lines 11-13 noting that spectacles include magnifying glasses) such that there is one magnifying lens for each eye of the wearer (see 22 for each eye in Fig. 1).

Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of the cited reference has met the structural limitations of the claim, and would therefore be expected to be capable of performing the intended use claimed, to provide lenses to each eye of the wearer.

Regarding Claim 26, the modified magnifier device of the combined references discloses wherein the one or more lenses are tinted (Col. 3, lines 64-67 of Flynn).  

Regarding Claim 28, the modified magnifier device of the combined references discloses wherein said device has two lenses (as seen in Figure 3, 22 of Flynn).

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn U.S. 6,553,570 (herein after Flynn) in view of Treger US 20140013480 A1 (herein after Treger) as applied to claim 1 and claim 19 and further in view of  Huang US 20070050888 A1 (herein after Huang)
Regarding claim 27, the magnifier device of the combined references disclose all the limitations of claim 27 except they do not disclose wherein the device has one lens.  
Huang discloses wherein the device has one lens (as seen in Figure 1). 
Huang is analogous art to the claimed invention in that it headwear with eyewear attachments.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the lens configurations of Flynn and Treger, with singular lens , as taught by Huang in order to have better range of vision when viewing an object.  The substitution of a two lens structure for a single lens structure would be a simple substitution of one known element for another to obtain predictable results, creating a device that provides an unobstructed view and better range of vision.

Arguments

Applicants arguments have been fully considered. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J TOMPKINS can be reached on (571) 272 -3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE M FERREIRA/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

.